ORIGINAL                                                                                 07/31/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: DA 20-0118


                                      DA 20-0118

                                                                         FILED
STATE OF MONTANA,
                                                                          JUL 3 1 2020
                                                                        Bowen Greenwood
            Plaintiff and Appellee,                                   Clerk of Suprema
                                                                                       Court
                                                                         Stafp r'f


      v.                                                          ORDER

TERENCE R.PASSMORE,

             Defendant and Appellant.



      Appellant has filed a motion for a 90-day extension oftime to file his opening brief
in the referenced matter. Good cause appearing.
      IT IS ORDERED that the motion for extension is GRANTED. Appellant has until
November 16, 2020, within which to file his opening brief.
      No further extensions will be granted.
      DATED this 3I day of July, 2020.
                                               For the Court,




                                                             Chief Justice